DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application, No. 16/597,839 has claims 1-21 pending.

Priority
Applicant did not claim for any domestic or foreign priority. The effective filing date for this instant application is October 9, 2019.

Drawings
The drawings filed on October 9, 2019 are acceptable for examination purposes.

Abstract
The abstract of the disclosure is objected due to the use of implied language. Note that in the abstract, the language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc… See MPEP § 608.01(b). 
Techniques for leverage machine learning for search engine optimization” on line 1. This citation clearly provokes the use of implied language by repeating the title. Correction and/or revision are required (e.g., removal of the entire first sentence of the abstract).

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated 30 March 2020, 6 May 2020, 5 June 2020, and 7 January 2021 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting over claims 1-20 of Pat. No. 10,489,474.
Claims 1-21 of the instant application recite similar limitations and claims 1-20 of ‘474 as being compared in the table below. For the purpose of illustration, only claim 8 of the instant application is compared with other conflicting claims (underlining is used to indicate conflicting limitations). 
Instant Application
Pat. No. US 10,489,474
Claim 8
A computer-implemented method, comprising:

 







determining, by a circuitry, words or word combinations of search engine queries and selected items corresponding to the words or word combinations; 

applying, by the circuitry, a machine learning model to the word or word combinations and the selected items to determine a mapping between a word or word combination and a particular selected item; and 

configuring, by the circuitry, attribute data in a web document with the word or word combination, wherein the web document is associated with the particular item such that a search including the word or word combination returns a result including the web document.


Claim 8
A computer-implemented method executed on a processing circuit, the computer-implemented method comprising: 

storing datasets of platform search data, each dataset comprises a set of words corresponding to a natural language search of an online platform, and an item selected in association with the natural language search; 
building a machine learning model based upon a feature set comprising mapping information between the set of words and the selected item;


training the machine learning model to identify a set of descriptive words amongst the datasets of the platform search data for a particular item associated with a particular online platform; 


updating attribute data in a web document of the particular online platform with the set of descriptive words, wherein the attribute data corresponds to the particular item and the web document comprises a selectable option for the particular item; and 

processing search engine results for a public search engine search comprising the set of descriptive words to determine whether there is a change in a ranked position for the particular online platform in the search engine results based on the updated attribute data in the web document; and 

updating other attribute data of other items in the web document with the set of descriptive words in 


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of leveraging machine learning for search engine optimization.
	It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to modify or to omit the additional elements of claims 1-20 of ‘474 to arrive at claims 1-21 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention in claims 1-21 are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
a.	Claims 1-21 pass step 1 of the 35 U.S.C. 101 analysis since each claim is either directed to a method, an apparatus comprising hardware components (e.g., a 
b.	Claims 1-21 each does not pass step 2A (prong 1) of the 35 U.S.C. 101 analysis because:

Claim 8, recites, in part, a method using steps that are directed to an abstract idea (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.” Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015)). Each claim recites determining words or word combinations of search engine queries and selected items (e.g., in mind and/or by writing down on a piece of paper), applying a machine learning model to determine a mapping (e.g., in mind and/or writing down on the piece of paper); and updating attribute of a web document (e.g., in mind and/or writing down on the piece of paper). The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting the computer components, nothing in the claim precludes the limitations from being performed in the human mind. The limitations are parts of a mental process.
Claims 1, and 15 are also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above. That is, other than reciting a processing circuit or non-transitory medium to implement the method, nothing in the claim 
Claims 2, 9, and 16 are also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above (e.g., training the machine learning model based on a dataset based on natural language searches). 
Claims 3, 10, and 17 are also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above (e.g., calculating storage for the mapping information).
Claims 4, 11, and 18 are also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above (e.g., [determining that] application of the machine learning model to return a result that has a highest likelihood of causing a positive change in a search engine position). 
 Claims 5, 12, and 19 are also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above (e.g., [determining that] the positive change is an increase in probability that a result matching search query).
Claims 6, 13, and 20 are also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a 
Claims 7, 14, and 21 are also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above since the claims further provide definition for the term attribute data and the web document.
b.	Claims 1-21 each does not pass step 2A (prong 2) of the 35 U.S.C. 101 analysis because:

Claims 1, 8, and 15 recite each, in part, method using steps applying and updating that are extra-solution activity that are insignificant and cannot be integrated into a practical application. Considerations that may not indicate integration include merely reciting the words “apply it” or an equivalent, adding extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (i.e., using the processing circuit or instructions stored on the non-transitory medium).
Claims 2, 9, and 16 are also similarly recited at a high level of generality such that they could practically be performed in the human mind. Furthermore, the training of the machine learning model is extra-solution activity that is insignificant and cannot be integrated into a practical application. The limitation is no more than mere instructions to apply the exception using a generic computer component (using the processing circuit or instructions stored on the non-transitory medium).
Claims 3, 10, and 17 are also similarly recited at a high level of generality such that they could practically be performed in the human mind. Furthermore, the computing step is extra-solution activity that is insignificant and cannot be integrated into a practical application. The limitation is no more than mere instructions to apply the exception using a generic computer component (using the processing circuit or instructions stored on the non-transitory medium).
Claims 4, 11, and 18 are also similarly recited at a high level of generality such that they could practically be performed in the human mind. Furthermore, the applying step of the machine learning model is extra-solution activity that is insignificant and cannot be integrated into a practical application. The limitation is no more than mere instructions to apply the exception using a generic computer component (using the processing circuit or instructions stored on the non-transitory medium).
Claims 5, 12, and 19 are also similarly recited at a high level of generality such that they could practically be performed in the human mind. Further, the claim limitation is merely a definition for the positive change. Thus, it does not integrate the claim into a practical application.
Claims 6, 13, and 20 are also similarly recited at a high level of generality such that they could practically be performed in the human mind. Furthermore, the updating HTML body and meta tags is extra-solution activity that is insignificant and cannot be integrated into a practical application. The limitation is no more than mere instructions to apply the exception using a generic computer component (using the processing circuit or instructions stored on the non-transitory medium).
Claims 7, 13, and 21 are also similarly recited at a high level of generality such that they could practically be performed in the human mind. Further, the claim limitation is merely a definition for the attribute data. Thus, it does not integrate the claim into a practical application.
In summary, the judicial exception of “mental process” of the claims above is not integrated into a practical application. In particular, the elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). The steps amount to no more than insignificant extra-solution activity of a user, which is “activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim…post-solution activity”, similar to “presenting offers to potential customers… OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93” (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
b.	Claims 1-21 each does not pass step 2B of the 35 U.S.C. 101 analysis because:
	
The extra-solution activities in step 2A are reevaluated in step 2B to determining if each limitation is more than what is well-understood, routine, conventional activity in the field. The background of the limitations does not provide any indication that the Symantec, TLI, and OOP Techs court decisions cited in MPEP 2106.05(d)(II) indicate that mere receiving, generating, storing, determining, identifying, and transmitting of data over a network are a well-understood, routine, and conventional functions when claimed in a merely generic manner (as it is here per the determining, configuring, applying, calculating, and updating steps in the claims). Accordingly, a conclusion that the claims are well-understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in each of the claims, thus, the claims are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al. (Pub. No. US 2010/0274821, published on October 28, 2010; hereinafter Bernstein) in view of Roe et al. (Pub. No. US 2015/0088846, published on March 26, 2015; hereinafter Roe).


claims 1, 8, and 15, Bernstein clearly shows and discloses a computer-implemented method (Abstract); an apparatus, comprising: a processing circuit; and logic stored in computer memory and executed on the processing circuit, the logic operative to cause the processing circuit to implement the method; and at least one non-transitory computer-readable storage medium comprising instructions that, when executed, cause a system to implement the method (Figures 1-2), wherein the method comprising:
determining, by a circuitry, words or word combinations of search engine queries and selected items corresponding to the words or word combinations (The method may use click-through query logs 102 that include click data extracted from the search engine 104. The query clicklogs 102 may consist of pairs of the form [keyword query, URL], where the URL corresponds to a selected (i.e., clicked) URL from results of a user's keyword query. Thus each query clicklog pair may contain a keyword query and a corresponding clicked-on URL, [0019], [0075]); 
applying, by the circuitry, a machine learning model to the word or word combinations and the selected items to determine a mapping between a word or word combination and a particular selected item (the illustrative query distribution for the aggregate class representing the source schema 116A "eee" category may be ["laptop":5, "netbook":15, "cheap netbook":5]. For the aggregate class representing the target schema 120A of "Computers.Laptop.Small Laptops" category, the illustrative distribution may be ["laptop":25, "netbook":20], and for "Computers.Laptop.Professional Use," the illustrative query distribution is ["laptop":70], [0076]); and 
the method 300 may use the one or more correspondences 214 between the source and target schema elements to integrate 308 the source data 108A into the target data warehouse 106. As a result, the integrated source data 108D is structured by the target schema collection 120, and may be indexed and then accessed by the search engine 104, e.g., by using common search keywords, [0030]-[0033], [0042]-[0053]). 
Roe then alternatively or additionally discloses configuring/updating, by the circuitry, attribute data in a web document with the word or word combination, wherein the web document is associated with the particular item such that a search including the word or word combination returns a result including the web document (One or more related keywords 303 may be incorporated into a website 103 to improve the website's 103 SEO. A related keyword 303 may be incorporated into the website 103 by adding the related keywords 303 into the code of the website 103. It is preferable to add the related keyword 303 in one or more places in the website 103 known to be checked by search engines. Most code used to create websites, such as HTML, have specific places in the code for this purpose. As one specific non-limiting example of incorporating the related keyword 303 into the website 103, the related keyword may be inserted into a website 103 written in HTML using meta tags and/or other locations in the code, [0026]).
Roe with the teachings of Bernstein for the purpose of improving SEO of a website by incorporating related keywords into the website based on at least one identified category for the website.
Regarding claims 2, 9, and 16, Bernstein further discloses the machine learning model is trained based upon a dataset, the dataset comprising word or word combinations corresponding to natural language searches of an online platform and items selected in association with the natural language searches (the "macbookpro" and "mininote" may be used as primary keys to identify the corresponding items in the database. Hence, to generate the query distribution for product items from some websites (such as Amazon.com), the method 300 may simply look up the product item's ASIN number, and then scan the clicklogs 102 for entries with URLs that contain this ASIN number. As a result, the method 300 may generate a frequency distribution of keyword queries for each product item, [0068]).
Regarding claims 3, 10, and 17, Bernstein then discloses storing, by the circuitry in computing storage, the dataset, the dataset to include mapping information to map the word or word combinations to the items selected (integrated source data 108D may use substantially the same schema and/or taxonomy as the target data 106A. As a result, the new target data that includes the target data 106A and the integrated source data 108D may be indexed and/or searched on, such as by using a web search engine or any other type of a search tool (e.g., an SQL search), [0018], [0023]).

claims 4, 11, and 18, Roe then discloses application of the machine learning model to return a result indicating the word or word combination has a highest likelihood of causing a positive change in a search engine result position for the web document (Each related keyword that receives a negative response from the website builder may have its score reduced in the electronic database. Each related keyword that receives a positive response from the website builder may have its score increased in the electronic database and be incorporated into the website to thereby increase the SEO of the website, [0005]).  
Regarding claims 5, 12, and 19, Roe further discloses the positive change is an increase in probability that the web document matching a search query including the word or word combinations (Each related keyword that receives a negative response from the website builder may have its score reduced in the electronic database. Each related keyword that receives a positive response from the website builder may have its score increased in the electronic database and be incorporated into the website to thereby increase the SEO of the website, [0005]).
Regarding claims 6, 13, and 20, Roe further discloses updating a Hypertext Markup Language (HTML) body tag corresponding to content, an HTML meta tag corresponding to metadata, or both to update the attribute data (One or more related keywords 303 may be incorporated into a website 103 to improve the website's 103 SEO. A related keyword 303 may be incorporated into the website 103 by adding the related keywords 303 into the code of the website 103. It is preferable to add the related keyword 303 in one or more places in the website 103 known to be checked by search engines. Most code used to create websites, such as HTML, have specific places in the code for this purpose. As one specific non-limiting example of incorporating the related keyword 303 into the website 103, the related keyword may be inserted into a website 103 written in HTML using meta tags and/or other locations in the code, [0026]).  
Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein in view of Roe and further in view of Narin (Pub. No. US 2016/0012507, published on January 14, 2016).

Regarding claims 7, 14, and 21, Bernstein further discloses the attribute data corresponds to a particular item associated with an online platform (the "macbookpro" and "mininote" may be used as primary keys to identify the corresponding items in the database. Hence, to generate the query distribution for product items from some websites (such as Amazon.com), the method 300 may simply look up the product item's ASIN number, and then scan the clicklogs 102 for entries with URLs that contain this ASIN number. As a result, the method 300 may generate a frequency distribution of keyword queries for each product item, [0068]).
Narin then discloses the web document comprises a selectable option for the particular item (entries with the listing are selectable by a user 102. Selection of a product will display a web page related to that particular product, similar to web page 400. Selection of a product category will display a listing of multiple products within that product category, [0044]. See further Figure 6 and texts).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Narin with the teachings of Bernstein, as modified by Roe, for the purpose of optimizing a web page 

Related Prior Art
The following references are not used in the above rejections but deemed relevant to the claims:
Sholtis et al. (Pat. No. US 7,979,386) teaches performing search engine optimizations using a financial application configured to manage a number of products. Product data is obtained from the financial application, where the product data is associated with a first product of the number of products. The product data is then processed to obtain optimization data, where the optimization data is configured to increase web traffic of a web page associated with the first product. The optimization data is sent to the financial application, where the web page is updated based on the optimization data.
Rozental (Pub. No. US 2016/0171549) teaches monitoring and mining work order information from a remote OMS system and automatically generating and continuously updating web content therefrom to positively influence ranking in a listing of search results. Web content being automatically generated and posted it to the clients web site to positively influence search engine rankings in response to a key phrase query that is relevant to the service completed and/or goods provided.



Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

              /SON T HOANG/    Primary Examiner, Art Unit 2169                                                                                                                                                                                                            March 22, 2021